Citation Nr: 1747364	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-11 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for obesity.

2. Entitlement to service connection for bilateral foot disability, including pes planus, plantar fasciitis, and onychomycosis, claimed as bilateral foot problems and removal of "baby toenails."

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1985.  She served in the Army.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 2008 rating decision denied service connection for a bilateral foot disability.  The April 2010 rating decision denied service connection for obesity and GERD.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.

The Veteran perfected an appeal for post-traumatic stress disorder (PTSD), also claimed as depression and anxiety in September 2013.  A rating decision issued in June 2016 granted service connection for major depressive disorder (previously claimed as PTSD, anxiety and bipolar disorder) at the rate of 30 percent from June 2008 and 70 percent from May 2016.  The rating decision advised the Veteran that this was considered a full grant of the issue on appeal, which was previously claimed as anxiety, depression, bipolar disorder and PTSD.  The record does not contain a Notice of Disagreement (NOD) for the June 2016 grant of major depressive disorder.  Additionally, at her May 2017 hearing the Veteran and her representative agreed that the remaining issues on appeal were her bilateral foot condition, obesity, and GERD condition.  Accordingly, because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of service connection for a bilateral foot disability and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obesity is not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 501, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 19.5 (2017); VAOPGCPREC 1-2017 (January 6, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159 (b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

As will be discussed below, the Board finds that the Veteran's claim of entitlement to service connection for obesity must be denied as a matter of law.  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's enlistment and separation examinations, service personnel records, VA treatment records, a buddy statement, and the Veteran's lay statements.  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection, Legal Analysis 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).
VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot deemed not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Obesity

The Veteran mainly contends her service-connected asthma prevented her from working out and she was unable to lose weight.  The Veteran also testified at her May 2017 hearing that her asthma medication, specifically steroids, might have caused her to gain weight.  The Veteran testified that her joint pain prevented her from working out at times as well.  

The first element required in a claim for service connection is a current disability.  The Board finds that service connection is not warranted due to the absence of proof of a current disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

On January 6, 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C. §§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110 and 1131 and, therefore, may not be service-connected on a direct or secondary basis.  The opinion notes that particularities of body type, such as being overweight or underweight, do not, of themselves, constitute disease or disability subject to service connection.  Id.  The opinion further held that, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection. 

 The General Counsel opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as a disease in order to advance obesity treatment and prevention, but such decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The General Counsel opinion noted that, while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code, as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C.A. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease or continued divergence of opinion.  VAOPGCPREC 1-2017. 

The General Counsel opinion concluded that VA's policy that obesity per se is not a disease for purposes of establishing entitlement to service connection under 
38 U.S.C.A. §§ 1110 and 1131, is consistent with governing statutes and VAOGC precedential decisions, and supported by a number of scientific authorities.  Id.  The Board is bound by precedential opinions of VA's General Counsel.  38 C.F.R. § 19.5.  Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Both theories of service connection require a current disability and therefore service connection cannot be granted as secondary to asthma or for obesity on its own.

In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the Veteran has not been able to establish a current disability for VA purposes.  As such, that doctrine is not applicable in the instant appeal and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obesity is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Service Connection for a foot disability

The Veteran contends that her current bilateral foot problems are the result of jumping she had to do in parachute school and marching after she was switched to clerical duties.  The Veteran has multiple diagnoses regarding her foot disability.  The Veteran has a diagnosis of pes planus, plantar fasciitis, and onychomycosis.   

Although the record contains an examination from October 2010 that assessed the condition of the Veteran's pes planus and included a discussion of plantar fasciitis, the examiner did not provide a statement regarding whether the Veteran's weight contributed to her foot disability.  VAOPGCPREC 1-2017 outlined the factors to consider when determining whether obesity was an intermediate step between a service connected disability and a current disability.  The Veteran contends her service connected asthma caused obesity due to lack of exercise.  The record contains a February 2010 note from the Veteran's podiatrist that suggests weight loss may help her foot condition.  The Veteran's STRs note that the Veteran's asthma was aggravated by her military training.  (See February 1985 STR).  The October 2010 examiner did not discuss the Veteran's weight in relation to her foot problems.

The record shows the Veteran has recurrent onychomycosis.  The Veteran has also been noted as having onychauxis.  An April 1982 service treatment record notes a diagnosis of onychomycosis.  The Veteran's fifth toenails were removed and she was treated with Domeboro soak.  VA treatment records from 2007 note that the Veteran had thick discolored toenails on the left big toenail, bilateral 4th and 5th toenails.  (See October 2007 domiciliary note).  The Veteran was seen in March 2012 for onychomycosis and the podiatrist noted that the Veteran had a pedicure recently.  At this podiatrist visit, the Veteran stated she did not have recent problems with her toenails until then.  The record does not contain sufficient medical evidence to decide whether the recurrent onychomycosis is related to service.  Thus, a new VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for GERD

The Veteran contends that her GERD symptoms are the result of medications for service-connected disabilities that irritate her stomach lining.  The Veteran testified at her May 2017 hearing that she was informed by physicians that her asthma medication and Ibuprofen could be irritating her stomach lining.  The Veteran has not been afforded a VA examination to assess her GERD, hiatal hernia condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McLendon are met in this case with respect to the Veteran's claim.

The Veteran's VA treatment records reflect a diagnosis of hiatal hernia and a history of GERD.  The Veteran's VA treatment records reflect multiple episodes of bloating, stomach pain, and nausea.  In February 2008, the Veteran underwent an esophagogastroduodenoscopy with esophageal dilation that revealed a small hiatal hernia.  The Veteran underwent another esophagogastroduodenoscopy in May 2010.  This procedure revealed a small gastric ulcer and chronic gastritis.  The physician that conducted the procedure instructed the Veteran to avoid nonsteroidal anti-inflammatory drugs if possible.  The Veteran was also taking an aspirin at this time for cardiology related issues.  VA treatment records indicate the ulcer healed by June 2010.  However, the Veteran continued to experience symptoms of bloating, nausea, and stomach pain since then.  

The record shows that the Veteran had gastrointestinal symptoms during service.  A September 1982 service treatment record (STR) reflects the Veteran was seen for spastic pain in the abdomen, lasting two to three minutes.  The Veteran was assessed as having gastrointestinal spasms and prescribed Donnatal.  

The Veteran testified at her May 2017 hearing that physicians told her the medications she took for her service-connected conditions could be irritating her stomach lining.  The Veteran's VA treatment records show that she was instructed to stop taking nonsteroidal anti-inflammatory drugs in May 2010 after she was diagnosed with a gastric ulcer and May 2016 after episodes of sharp, epigastric pain at night.  This medical evidence suggests that the Veteran's persistent GERD symptoms could be related to the medication she takes for service connected joint pains.  A VA examination is required to determine if there is any connection between the Veteran's gastrointestinal disability, including GERD, hiatal hernia, and gastric ulcer and the medications she takes for her service-connected disabilities.  A VA examination is also necessary to assess whether the Veteran still has a gastric ulcer and chronic gastritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for her bilateral foot condition.  The examiner is asked to address the following:

a) State whether the pre-existing pes planus was not aggravated by service.

b) If so, does the evidence clearly and unmistakably shows (i.e., it is undebatable) that the aggravation was due to the natural progression of the disease.

c) State whether it is at least as likely as not (a 50% or better probability) that any other diagnosed foot disability (to include plantar fasciitis and onychomycosis)  had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner should discuss the Veteran's statements of experiencing burning, sharp pain in her feet during and after military service.  The examiner must also discuss the April 1982 service treatment record.

d) State whether the Veteran's obesity is an "intermediate step" between the service-connected asthma and the currently diagnosed bilateral foot disability.  In other words the examiner should determine:

i. Did the Veteran's service-connected asthma cause the Veteran to become obese due to the inability to exercise?

ii. If so, was the obesity as a result of the service-connected asthma a substantial factor in causing a bilateral foot disability including plantar fasciitis?

iii. Would the foot disability including plantar fasciitis, have not occurred but for the obesity caused by the service-connected asthma?

A complete rationale for all opinions must be provided. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of her GERD condition.  The claims file and a copy of this remand should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

State whether the Veteran has a gastric ulcer.  

State whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorder had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner must discuss the Veteran's epigastric pain noted in service in September 1982.

State whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorder was caused by or aggravated by medication prescribed for asthma or medication prescribed for joint pain, including NSAIDs.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any other indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


